Citation Nr: 1544702	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), a dissociative disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In an October 2014 decision, the Board denied the claim on appeal.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In an August 2015 Order, the Court vacated and remanded the Board's decision for proceedings consistent with a Joint Motion for Remand (Joint Motion).  The case has again returned to the Board so that it can implement the Joint Motion's directives.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained in the Introduction, the Court vacated and remanded the Board's prior decision in this appeal for proceedings consistent with a Joint Motion.  The parties to the Joint Motion determined that VA had failed to satisfy its duty to assist the Veteran when it did not request psychiatric treatment records from the VA Medical Center (VAMC) in Columbia, Missouri, since 2007.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must attempt to obtain and associate with the Veteran's claims file all mental health care treatment records from the VAMC in Columbia, Missouri, since January 2007.  If such records are found to be unavailable, this should be noted and explained in the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim that has been remanded that is not currently of record.  Specifically request that the Veteran furnish, or furnish current, appropriate authorization to obtain, records of any pertinent private treatment.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted as a consequence of newly received evidence, readjudicate the claim remanded by the Court in light of pertinent evidence and legal authority.  If the claim remanded by the Court is denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




